         Case 4:21-cr-00029-BSM Document 12 Filed 04/28/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

v.                         CASE NO. 4:21-CR-00029-BSM

DESMOND BEASLEY                                                         DEFENDANT

                                        ORDER

      The government’s motion to dismiss the indictment [Doc. No. 8] filed against

defendant Desmond Beasley is granted. Pursuant to Federal Rule of Criminal Procedure

48(a), the indictment against Beasley is dismissed without prejudice.

      IT IS SO ORDERED, this 28th day of April, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
